Citation Nr: 1009424	
Decision Date: 03/12/10    Archive Date: 03/17/10

DOCKET NO.  08-23 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to service connection for residuals of heat 
exposure, also claimed as dizziness.

3.  Entitlement to service connection for bulging and 
herniated discs and degenerative joint disease of the 
thoracolumbar spine.

4.  Entitlement to service connection for a left ankle 
disability.

5.  Entitlement to service connection for a skin condition, 
also claimed as rash and itching.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to service connection for an acquired 
psychiatric disability, to include posttraumatic stress 
disorder (PTSD).

8.  Entitlement to service connection for gastrointestinal 
disorder, also claimed as gastroesophageal reflux disease 
(GERD), heartburn, hiatal hernia, and irritable bowel 
syndrome, to include as secondary to PTSD.

9.  Entitlement to service connection for erectile 
dysfunction, to include as secondary to PTSD.

10.  Entitlement to service connection for fibromyalgia, to 
include as secondary to PTSD.

11.  Entitlement to service connection for a sleep disorder, 
also claimed as breathing problems, to include as secondary 
to PTSD.

12.  Entitlement to service connection for unspecified health 
problems due to vaccinations.

13.  Entitlement to service connection for a right ankle 
disability.

14.  Entitlement to service connection for sinusitis.

15.  Entitlement to a finding of total disability based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney-at-Law


ATTORNEY FOR THE BOARD

W. H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Army 
from June 1980 to November 1980, with the Texas Army National 
Guard from June 1988 to October 1988, and with the United 
States Coast Guard from June 1989 to November 1991.  Although 
the Veteran was also a member of the Texas Army National 
Guard from October 2001 to April 2002, he did not have 
qualifying active duty service during that period.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a September 2007 decision by the Waco, 
Texas, Regional Office (RO) of the United States Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefits sought.

The issues of entitlement to service connection for a right 
ankle disability and sinusitis, as well as entitlement to 
TDIU, are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO.


FINDINGS OF FACT

1. Currently diagnosed neck disability was not first 
manifested during service, and the preponderance of the 
competent evidence of record does not support a finding that 
the current disability is related to active service.

2.  There is no currently diagnosed disease or disability 
related to heat exposure, and the competent medical evidence 
of record does not support a finding that the Veteran 
sustained a heat exposure injury in service.

3.  Currently diagnosed thoracolumbar spine disability was 
not first manifested during service or within one year of 
separation, and the preponderance of the competent evidence 
of record does not support a finding that the current 
disability is related to active service.

4.  There is no competent evidence of a current left ankle 
disability, or of any disease or injury of the left ankle in 
service.

5.  There is no competent evidence of a current skin 
condition, or of any disease or injury of the skin in 
service.

6.  Currently diagnosed tinnitus was not first manifested 
during service, and the preponderance of the competent 
evidence of record does not support a finding that the 
current disability is related to active service.

7.  The currently diagnosed acquired psychiatric disability 
was not first manifested on active duty service, and the 
competent evidence of record does not support a finding that 
the current disability is related to active service; the 
competent and credible evidence of record does not support a 
finding of a verified stressor event to support a valid 
diagnosis of PTSD.

8.  The competent and credible evidence of record does not 
support a finding of a current diagnosis of a chronic 
gastrointestinal disorder.

9.  Erectile dysfunction was not first manifested during 
service, and the competent and credible evidence of record 
does not support a finding that the current disability is 
related to service or any service connected disability.

10.  Currently diagnosed fibromyalgia was not first 
manifested on active duty, and the competent and credible 
evidence of record does not support a finding that the 
current disability is related to service or any service 
connected disability.

11.  The competent and credible evidence of record does not 
support a finding of a current diagnosis of a sleep disorder.

12.  Competent and credible evidence of records does not 
identify any current disease or disability attributable to 
in-service vaccinations.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of a 
neck injury have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303 
(2009).

2.  The criteria for service connection for residuals of heat 
exposure, also claimed as dizziness, have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.303 (2009).

3.  The criteria for service connection for bulging and 
herniated discs and degenerative joint disease of the 
thoracolumbar spine have not been met.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.303, 3.307, 3.309 (2009).

4.  The criteria for service connection for a left ankle 
disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303 
(2009).

5.  The criteria for service connection for a skin condition 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303 (2009).

6.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.303 (2009).

7.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.102, 3.303 (2009).

8.  The criteria for service connection for a 
gastrointestinal disorder have not been met.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.102, 3.303, 3.310 (2009).

9.  The criteria for service connection for erectile 
dysfunction have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 
3.310 (2009).

10.  The criteria for service connection for fibromyalgia 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.310 (2009).

11.  The criteria for service connection for a sleep disorder 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.102, 3.303, 3.310 (2009).

12.  The criteria for service connection for unspecified 
health problems due to vaccinations have not been met.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.102, 3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In 
any event, the Veteran has neither alleged nor demonstrated 
any prejudice with regard to the content or timing of the 
notices.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) 
(reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).

The RO provided the appellant pre-adjudication notice by 
letters dated in November 2006, March 2007, and June 2007.  
The notifications substantially complied with the specificity 
requirements of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
identifying the five elements of a service connection claim; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), identifying 
the evidence necessary to substantiate a claim and the 
relative duties of VA and the claimant to obtain evidence.  

VA has obtained all available service treatment records; 
despite numerous requests of all potential custodians, 
records of the Veteran's service treatment records from his 
active service in 1988 are not available.  The Veteran was 
informed of all VA attempts, and was asked to provide copies 
of such in his possession, or alternative records.  He was 
not able to do so.  VA obtained Social Security 
Administration records, as well as all VA treatment records 
identified by the Veteran or in the record.  The Veteran did 
not desire a personal hearing.   As discussed in the 
subsequent analysis of the claims, no VA examinations were 
necessary in order to decide the claims on appeal.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the appellant's claims 
file; and the appellant has not contended otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


II.  Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the disorder, credible supporting 
evidence that the claimed in-service stressor(s) actually 
occurred, and a link, established by medical evidence, 
between current symptomatology and the claimed in-service 
stressor. 38 C.F.R. § 3.304(f).

Some chronic diseases may be presumed to have been incurred 
in service, if they become manifest to a degree of ten 
percent or more within the applicable presumptive period.  
Degenerative joint disease is a listed chronic diseases for 
purposes of presumptive service connection.  38 U.S.C.A. 
§§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The 
applicable presumptive period is one year following 
separation from service.  38 C.F.R. § 3.307(a)(3).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  

To establish service connection, there must be a medical 
diagnosis of a current disability; medical or, in certain 
cases, lay evidence of in-service occurrence or aggravation 
of a disease or injury; and competent evidence of a nexus 
between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  This 
may include some medical matters, such as describing symptoms 
or relating a contemporaneous medical diagnosis.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

A.  Residuals of a Neck Injury

Private and VA treatment records reveal that the Veteran 
reported a number of traumatic injuries to his neck while in 
service in the late 1980's, as well as post-service injuries 
in multiple motor vehicle accidents.  The Veteran stated that 
he was involved in two helicopter crashes in Central America.  
VA MRIs dated in November 2006 reveal spondylosis of the 
cervical spine.  Some disc bulging and vertebral spurring was 
seen.

The veteran has alleged that during his 1988 active duty with 
the United States Army National Guard, he was selected for 
and participated in secret missions in Honduras against 
Sandinista guerillas.  During these operations, he was 
involved in helicopter crashes.  He also stated that he 
injured his neck during hand to hand combat training in 
Alabama in 1988, but did not report it because he did not 
want to be recycled for training.

Service medical records reveal no complaints of or treatment 
for any cervical spine or neck problems during active duty, 
including at March 1989 enlistment and September 1991 
separation examinations by the Coast Guard, after the alleged 
in-service injuries.

There is no medical evidence relating any current neck 
disability to service.  No injury or disease of the cervical 
spine is reflected in available service records.  The sole 
evidence of in-service injury is the Veteran's statements 
regarding his training and injury while on secret missions.  
The Veteran has been diagnosed with an acquired psychiatric 
disability, and his allegations are contradicted by available 
service records, which show that the Veteran never served 
outside the United States.  The Veteran's statements are not 
credible, and his allegations are given no weight.

Accordingly, in the absence of any neck injury or disease in 
service, there can be no nexus to service, and service 
connection is not warranted.  The preponderance of the 
evidence is against the claim; there is no doubt to be 
resolved.

B.  Residuals of Heat Exposure

The Veteran has alleged that he was exposed to excessive heat 
during training in Alabama, as well as during secret missions 
in Central America.  He does not, however, report any in-
service treatment for heat exposure or its consequences.  He 
merely states that he has become sensitized to the heat, and 
gets "dehydrated, dizzy, and [has] to go inside."  

The Veteran's periods of active duty would have included the 
summer months.  However, service treatment records show no 
complaints related to heat exposure, and no medical 
professional has provided any diagnosis or noted any 
symptomatology related to the heat.  Post service medical 
records reveal no diagnosis of any disease or disability 
related by providers to heat exposure.  Some doctors do note 
dizziness as a subjective complaint periodically, but do not 
relate such to heat in any way.

Although the Veteran is shown to be an unreliable historian, 
his allegations of heat exposure in Alabama during an active 
duty period are consistent with the circumstances of his 
service, and all reasonable doubt must be resolved in his 
favor.  However, the mere exposure to heat is insufficient to 
merit service connection.  Some resultant current disability 
must be shown.  Doctors have not identified any residual 
disability; the symptoms alleged to be heat related by the 
Veteran are instead associated by doctors with his spine 
disabilities and systemic conditions such as fibromyalgia.

Moreover, service treatment records immediately following the 
time period in which the Veteran alleges the heat exposure 
reveal no complaints of any problems or symptoms associated 
with such.  His March 1989 enlistment examination and the 
September 1991 separation examination for the Coast Guard 
both note no disabilities or complaints.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for residuals 
of heat exposure is not warranted.

C.  Thoracolumbar Spine Disability

The Veteran alleges that he injured his low and mid back 
while engaged in covert operations in Central America during 
the late 1980's.  Specifically, he alleges that he was aboard 
a helicopter or helicopters which crashed in Honduras.  He 
initially alleged injury during helicopter assault training 
(which training is not reflected in the service records 
included in the claims file.

Service medical records reveal no treatment for or complaint 
of any low or mid back injury or disability, including at 
March 1989 enlistment and September 1991 separation 
examinations by the Coast Guard, performed after the alleged 
in-service injuries.  In post service private and VA 
treatment records, the Veteran reported involvement in a 
number of motor vehicle and motorcycle accidents.  

Dr. BDC, a private provider, described the Veteran's long 
standing low back problems as stemming from 1992 and/or 1999 
compression fractures.  Details of such incidents are not 
provided, but the dates falls outside any period of active 
duty service.  Although records from 2002 refer to low back 
pain, and indicate the complaints had existed for some time, 
evidence of degenerative joint disease first appears in a 
private April 2003 MRI, which showed moderate facet arthritic 
changes at L5-S1.  Other levels were normal.

The sole evidence showing any trauma to the low back in 
service is the unsupported allegations of the Veteran of 
helicopter crashes on covert missions.  These allegations are 
simply not credible.  Service records show no foreign service 
at any time.  While the initial allegation of injury during a 
training exercise is more credible, records do not reflect 
that the Veteran actually participated in such drills.  The 
record reflects multiple accounts of injuries from various 
sources; the Veteran also has an acquired psychiatric 
disorder.  Contemporaneous records show no in-service back 
injury, or complaints of the effects of such for many years 
after service.  Arthritis, or degenerative joint disease, was 
not shown until well outside the applicable one year period 
for presumptive service connection of chronic diseases.  The 
currently diagnosed thoracolumbar spine disability cannot be 
associated with service on a direct or presumptive basis.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for bulging 
and herniated discs and degenerative joint disease of the 
thoracolumbar spine is not warranted.

D.  Left Ankle Disability

The Veteran alleges that while in Military Police (MP) 
training in Alabama, he experienced bilateral ankle pain 
while running with a full equipment load.  He reported his 
problems to the instructors, but was told to tighten his 
boots and "suck it up."  He did not receive any treatment 
in service.

Service treatment records show no complaints related to left 
ankle problems, and no treatment for any left ankle or 
bilateral ankle problems.  The Veteran did not report any 
left ankle difficulties at his March 1989 enlistment 
examination for the Coast Guard, and no disabilities or 
impairments of the left ankle were noted by examiners.  
Similarly, the September 1991 separation examination is 
normal.  

Post service VA and private medical records show no current 
left ankle disabilities or complaints.  The Veteran has been 
repeatedly seen for musculoskeletal complaints and problems, 
but no medical provider has identified or diagnosed any left 
ankle disability.

Service connection cannot be granted in the absence of a 
current disability.  Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  There is no diagnosed disability here.  While 
the Veteran is competent to describe subjective complaints 
regarding the left ankle, he is not competent to diagnose a 
disability where such requires specialized medical training 
or knowledge.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Moreover, there are serious doubts as to the Veteran's 
credibility, given the history he has reported to doctors 
previously.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for a left 
ankle disability is not warranted.

E.  Skin Condition

The Veteran reports that approximately every 90 days "tiny 
bumps" appear on his skin.  He states that he has a rash and 
itch constantly, and alleges that this is related to service.  
The Veteran has always "just lived with" the condition, 
which began during his Coast Guard service in 1989 or 1990.

No complaints of or treatment for a skin condition are 
reflected in service treatment records, including records 
from the Veteran's period of Coast Guard service.  Post 
service VA and private medical records also reflect no 
findings of any recurrent skin problems.  The Veteran has in 
fact affirmatively denied any "bothersome skin changes" to 
treating doctors on several occasions.  

The competent and credible evidence of record is insufficient 
to establish the presence of any chronic skin condition, or 
to show any relationship to service.  There is an absence of 
any medical evidence in support of the Veteran's allegations, 
and his statements, while competent, lack credibility.  The 
Veteran has presented instances of a fanciful military 
history involving covert operations; his reports of medical 
history cannot be relied upon, independent of some 
corroboration.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for a skin 
condition, also claimed as rash and itching, is not 
warranted.

F.  Tinnitus

The Veteran alleges that he began experiencing tinnitus 
during MP training in Alabama in 1988.  He attributes the 
condition to exposure to weapons fire and helicopters.  He 
never reported the problem or sought treatment.

Service treatment records, including examinations for entry 
to and separation from the Coast Guard in March 1989 and 
September 1991, respectively, show no complaints of or 
treatment for tinnitus.

Post service VA and private medical records reflect only one 
instance of a complaint of tinnitus, in September 2005, when 
a private doctor was discussing the Veteran's history and 
complaints regarding fibromyalgia.  The doctor did not 
discuss noise exposure.

The sole evidence of tinnitus in service or for many years 
after is the statements of the Veteran.  The Veteran, even as 
a layperson, is competent to describe the occurrence of 
tinnitus symptoms, as they are observable to him even in the 
absence of specialized training or knowledge.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As has been 
previously discussed, however, the Veteran is not a reliable 
historian.  He has repeatedly provided differing, fanciful 
accounts of his military service.  The Veteran's statements 
regarding both the degree of noise exposure in service and 
the date of onset of his tinnitus cannot therefore be given 
much weight.  As a result, the lack of treatment or 
complaints to medical care providers over the years since 
service, combined with the indication from Dr. MCR that 
tinnitus was a symptom of fibromyalgia, outweighs the lay 
evidence.  

Entitlement to service connection for tinnitus as secondary 
to fibromyalgia is not discussed in light of the decision 
below regarding service connection for fibromyalgia.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for tinnitus 
is not warranted.

G.  Acquired Psychiatric Disability, to include PTSD

The Veteran has been variously diagnosed with an acquired 
psychiatric disability, to include anxiety, depression, 
bipolar disorder, and PTSD.  Although the Veteran specified 
that he is seeking service connection only for PTSD, the 
Board is obligated to consider service connection for a 
psychiatric disorder generally, as the Veteran lacks the 
expertise to properly diagnose and label his current 
disability.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Service medical records reveal no psychiatric treatment or 
complaints.  In 1979, upon the Veteran's first period of 
service with the Texas Army National Guard, he was referred 
for a counseling session in connection with the termination 
of his enlistment.  The Veteran was something of a discipline 
problem at the time, and was cited for insubordination, 
failure to obey orders, drinking in barracks, and attempting 
to go absent without leave (AWOL).  The doctor determined 
that there was no acquired psychiatric disability present; 
the Veteran, as a 17 year old enlistee, was merely too 
immature to handle the structure and responsibility of the 
service.  He was discharged as a result, but was allowed to 
reenlist seven years later, after an upgrade in his 
reenlistment status.

Post service VA and private treatment records reveal that the 
first documented treatment for psychiatric problems occurred 
in early 2002, when the Veteran reported that he had been 
experiencing intermittent depression.  Dr. CW at the T Clinic 
prescribed medication.  The Veteran continued to complain of 
depression and anxiety, and his medications were adjusted 
with some success.  At an April 2004 evaluation in connection 
with his application for Social Security Disability benefits, 
the Veteran stated that he had experienced depression since 
1985 or 1986; he also reported panic attacks and a family 
history of mental illness.  The Veteran has been variously 
diagnosed with bipolar disorder, a panic disorder, a 
depressive disorder, an anxiety disorder, and PTSD.

As regards PTSD, the stressor events alleged by the Veteran 
involve combat actions during covert operations against 
Sandinista guerillas in Honduras; these allegations are 
patently incredible.  Service records document that the 
Veteran did not have any foreign service during any of his 
periods of active duty service, and the descriptions of 
service in a shadowy "group of nameless men in O.D. green 
uniforms with no name tags, rank, or insignia" defy 
credulity.  The Veteran also alleged that he attempted 
suicide while in training at Ft. Leonard Wood in Missouri.  
There is no documentation of such in the record.  In the 
absence of any credible, verifiable stressor event, there can 
be no valid diagnosis of PTSD, and hence service connection 
cannot be granted for the claimed disorder.

None of the other diagnosed conditions were first manifested 
on active duty service, nor does the competent and credible 
evidence of record support a finding that any psychiatric 
illness has existed since service.  The sole evidence of a 
psychiatric disorder in or since service is the Veteran's 
allegations, and the Board cannot attribute any weight to 
such, as the Veteran has demonstrated that he is a very 
unreliable historian.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for an 
acquired psychiatric disability, to include PTSD, is not 
warranted.


H.  Gastrointestinal Disorder

Service treatment records reveal no treatment for or 
complaints of any gastrointestinal problems or disorders.  
The sole notation related to the digestive system reflected 
in service records is a reference to the Veteran's 
appendectomy at age 11.  

Post service records from VA and private providers do show 
intermittent complaints of nausea, and GERD by history.  
Doctors also note complaints of stomach upset with use of 
certain pain medications.  However, no medical provider 
diagnoses any current chronic gastrointestinal condition.  
One VA nurse does list GERD and heartburn as diagnoses in 
February 2008, but this is only by history, and is, again, 
based on the unreliable reports of the Veteran.  The numerous 
other treatment records from private and VA doctors 
indicating, at best, only isolated periodic symptoms of 
stomach upset outweigh the February 2008 VA progress note.  
There is no current disability, and hence service connection 
cannot be granted.

Moreover, even if the acute symptoms the veteran reports are 
accepted as manifestations of a chronic gastrointestinal 
disease, there is no evidence linking such to service.  No 
symptoms were experienced in service, and the Veteran has not 
alleged, nor do records show, continuity of symptoms since 
service. 

Finally, to address the Veteran's specific allegation that a 
current gastrointestinal disease is related to service 
connected PTSD, no acquired psychiatric disability of any 
kind, to include PTSD, has been found to be service 
connected, and hence secondary service connection based on 
such cannot be awarded.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for a 
gastrointestinal disorder, also claimed as gastroesophageal 
reflux disease (GERD), heartburn, hiatal hernia, and 
irritable bowel syndrome, to include as secondary to PTSD is 
not warranted.



I.  Erectile Dysfunction

The Veteran alleges that he is unable to attain and maintain 
an erection due to some disease or injury in service, or, 
alternatively, due to PTSD.

Service treatment records reveal no complaints of or 
treatment for erectile dysfunction, nor do post-service 
records show sexual function problems until many years after 
service, in approximately 2004.  The Veteran does not allege 
that the condition has existed since service, and there is no 
evidence of record relating erectile dysfunction to service 
in any manner.  As the Veteran is not service connected for 
PTSD, erectile dysfunction cannot be secondary to that 
disability.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for erectile 
dysfunction, to include as secondary to PTSD is not 
warranted.

J.  Fibromyalgia

The Veteran alleges that currently diagnosed fibromyalgia is 
related to PTSD.  He does not allege, nor does the evidence 
of record show, that fibromyalgia was first manifested in 
service or is directly related to a disease or injury 
sustained in service.

As the Veteran is not service connected for PTSD, 
fibromyalgia cannot be secondary to that disability.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for 
fibromyalgia, to include as secondary to PTSD is not 
warranted.

K.  Sleep Disorder

The Veteran alleges that he has nighttime breathing problems, 
which he describes as a sleep disorder, due to some disease 
or injury in service, or, alternatively, due to PTSD.

Service treatment records reveal no complaints of or 
treatment for a sleep disorder or breathing problem as the 
Veteran describes.  He was treated for various respiratory 
infections and sinusitis, discussed below.  Post-service 
records show repeated normal respiratory evaluations, though 
private doctors at the T Clinic also noted the use of 
Albuterol for reactive airways disease.  No doctor, however, 
notes sleep disturbances related to respiratory impairment or 
any of the apnea-like symptomatology described by the Veteran 
in making his claim.  While the Veteran is competent to 
describe symptoms, he is not competent to make a diagnosis 
where analysis of those observable symptoms is required and 
depends upon specialized medical training and knowledge.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  No diagnosis 
of a sleep disorder or associated breathing problems is 
supported by the competent evidence of record.

The question of a relationship to PTSD need not be reached in 
the absence of a current disability.

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for a sleep 
disorder, also claimed as breathing problems, to include as 
secondary to PTSD is not warranted.

L. Unspecified Health Problems due to Vaccination

In December 2006 correspondence, the Veteran alleged that he 
has "developed major health problems" as a result of being 
vaccinated by the military in connection with Operation 
Desert Shield and Operation Desert Storm.  He has not 
specified any disability or disease he alleges to be related 
to his vaccinations.

The Veteran's immunization record from the Coast Guard 
covering the period in question reveals no extraordinary 
immunizations or vaccinations were administered.  The Veteran 
received tuberculosis, tetanus, diphtheria, typhoid, 
meningitis, and mumps/rubella vaccinations.  He also took an 
oral polio inoculation.  These steps were taken at enlistment 
in 1989, and not as part of either Operation in Southwest 
Asia.

While there are some studies linking immunizations in 
connection with Operation Desert Shield and Operation Desert 
Storm with illness, the immunizations in question were given 
to protect service members from diseases such as smallpox and 
anthrax.  The Veteran did not get the questionable 
injections.  Significantly, the Veteran also did not serve in 
Southwest Asia in support of either Operation.

Moreover, there is no identified disability.  Service 
connection cannot be granted in the absence of a disability.  
Even assuming that the immunizations received by the Veteran 
in 1989 were among the potentially dangerous vaccinations, 
mere exposure to that potential is not service connectable.  
Some actual disease or disability resulting from the exposure 
must be shown; the Veteran was asked to identify a current 
disability in June 2007 correspondence, but did not do so.  

The preponderance of the evidence is against the claim; there 
is no doubt to be resolved; service connection for 
unspecified health problems due to vaccinations is not 
warranted.


ORDER

Service connection for residuals of a neck injury is denied.

Service connection for residuals of heat exposure, also 
claimed as dizziness, is denied.

Service connection for bulging and herniated discs and 
degenerative joint disease of the thoracolumbar spine is 
denied.

Service connection for a left ankle disability is denied.

Service connection for a skin condition, also claimed as rash 
and itching, is denied.

Service connection for tinnitus is denied.

Service connection for an acquired psychiatric disability, to 
include PTSD, is denied.

Service connection for a gastrointestinal disorder, also 
claimed as gastroesophageal reflux disease (GERD), heartburn, 
hiatal hernia, and irritable bowel syndrome, to include as 
secondary to PTSD is denied.

Service connection for erectile dysfunction, to include as 
secondary to PTSD is denied.

Service connection for fibromyalgia, to include as secondary 
to PTSD is denied.

Service connection for a sleep disorder, also claimed as 
breathing problems, to include as secondary to PTSD is 
denied.

Service connection for unspecified health problems due to 
vaccinations is denied.


REMAND

Remand is required for further development to comply with 
VA's duty to assist the Veteran in substantiating his claims.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

I.  Right Ankle

Service treatment records reveal that the Veteran was treated 
in November 1980 for a right ankle sprain.  The Veteran has 
now alleged that his currently diagnosed right ankle problems 
are related to that in service injury.  A VA examination is 
required to obtain a medical opinion.  Although subsequent 
service records do not show further problems, and there is 
ample evidence of serious post-service injuries of the ankle, 
the possibility of a nexus to service requires examination.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

II. Sinusitis

A history of sinusitis was noted on a 1979 enlistment 
examination, and on subsequent examinations for enlistment.  
Sinusitis was clearly a pre-existing condition.  However, 
service records also demonstrate that the Veteran complained 
of increased symptoms at times, and was under treatment for 
several weeks in February 1990.  Post service records show 
regular treatment for a variety of upper respiratory 
infections and conditions.

A VA examination is required in order to obtain a medical 
opinion as to whether the Veteran's pre-existing sinusitis 
was permanently and chronically aggravated by service.  

III. TDIU

The matter of entitlement to TDIU is dependent upon a 
determination of the Veteran's service connected disabilities 
and their impact on his occupational functioning.  As the 
question of service connection is not resolved with respect 
to two disabilities, it is premature to adjudicate the matter 
of TDIU.  The issues are inextricably intertwined.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA joints 
examination.  The claims folder must be 
reviewed in conjunction with the 
examination.  The examiner should opine as 
to whether it is at least as likely as not 
that any currently diagnosed right ankle 
disability is related to in-service 
treatment for a sprain.  The examiner 
should specifically comment on the role, 
if any, of post-service injuries in the 
development of any current disability.  A 
full and complete rationale is required 
for all opinions expressed.

2.  Schedule the Veteran for a VA nose, 
sinus, larynx, and pharynx examination.  
The claims folder must be reviewed in 
conjunction with the examination.  The 
examiner should opine as to whether it is 
at least as likely as not that the 
Veteran's pre-existing sinusitis was 
permanently and chronically aggravated 
beyond the natural progression of the 
disease by his periods of active duty 
service.  The examiner should specifically 
comment on the period of treatment in 
February 1990, and whether this resulted 
in permanent aggravation.  A full and 
complete rationale is required for all 
opinions expressed.

3.  Review the claims file to ensure that 
all the foregoing requested development is 
completed, and arrange for any additional 
development indicated.  Then, readjudicate 
the claims on appeal, including TDIU.  If 
any of the benefits sought remain denied, 
issue an SSOC and provide the appellant 
and his representative an appropriate 
period of time to respond.  The case 
should then be returned to the Board for 
further appellate review, if otherwise in 
order.  No action is required of the 
appellant unless he is notified. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


